Citation Nr: 0429325	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  96-49 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a shell fragment wound of the neck, with 
retained metallic fragment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966 and from February 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a compensable 
disability rating for the residuals of the shell fragment 
wound of the neck.  The veteran perfected an appeal of that 
decision.

The appeal was previously before the Board in September 1998 
and July 2003, at which times the Board decided issues no 
longer in appellate status and remanded this issue to the RO 
for additional development.  While the appeal was pending at 
the RO, in a March 2004 supplemental statement of the case 
the RO increased the rating for the residuals of the shell 
fragment wound of the neck from zero to 10 percent.  The 
veteran has continued to assert that he is entitled to a 
higher rating.  For that reason the RO returned the case to 
the Board for further consideration.

In a May 2002 statement the veteran raised the issue of 
entitlement to a higher rating for the residuals of a 
fracture of the mandible.  In an April 2004 statement he also 
raised the issue of entitlement to a higher rating for the 
residuals of a shell fragment wound to the left lower leg.  
These issues have not yet been adjudicated by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence he 
identified, and provided him VA examinations in order to 
assist him in substantiating his claim for VA compensation 
benefits. 

2.  The residuals of a shell fragment wound to the neck are 
manifested by a retained metallic fragment and tenderness to 
palpation in the area of the retained fragment.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for the residuals of a shell fragment wound of 
the neck with retained metallic fragment are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.73, 
4.118, Diagnostic Codes 5323 and 7804 (1995); 38 C.F.R. 
§§ 4.1, 4.3, 4.56, 4.73, 4.118, Diagnostic Codes 5323 and 
7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher rating 
for the residuals of the shell fragment wound of the neck 
because he has chronic neck pain and stiffness.

Development of the Claim

The Board has considered the relevant provisions of the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), which have been codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  



Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in an October 2002 
supplemental statement of the case, a separate October 2002 
notice, and an additional notice in September 2003 by 
informing him of the regulatory requirements for establishing 
entitlement to a higher rating.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and additional 
supplemental statements of the case.  In these documents the 
RO provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to a higher 
rating.  In these documents the RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf, and any evidence identified by 
the veteran that the RO was unable to obtain.  The Board 
finds that in all of these documents the RO informed the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Quartuccio, 16 Vet. App. at 183.

Although the October 2002 and September 2003 notices were 
sent following the June 1995 decision, the veteran has had 
two years following the initial notice to submit additional 
evidence or identify evidence for the RO to obtain.  
Following the October 2002 notice the RO obtained additional 
evidence, and based on that additional evidence the RO 
increased the rating from zero to 10 percent in a March 2004 
supplemental statement of the case.  In re-adjudicating the 
claim for an increased rating the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  The veteran presented evidence at an 
RO hearing in May 1996.  For these reasons the Board finds 
that the veteran has not been prejudiced by having been 
notified of the evidence needed to substantiate his claim 
following the RO's June 1995 unfavorable decision, and that 
VA has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (prejudice is not shown if the claimant 
has been given adequate notice of the need to submit evidence 
or argument on the question being considered and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing); VAOPGCPREC 7-04.  

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's VA treatment records and 
the medical records and documents pertaining to his claim for 
disability benefits from the Social Security Administration.  
The RO also provided him VA medical examinations in June 
1996, June 2001, and February 2004.  The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument, and have done so.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2003).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See Brady v. Brown, 4 Vet. App. 
203, 206 (1993); 38 C.F.R. § 4.14 (2003).

Subsequent to the initiation of the veteran's appeal, the 
regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30,235 (June 3, 
1997) (codified at 38 C.F.R. Part 4).  The Board finds that, 
as applied in the veteran's case, there is no material 
difference in the original and revised version of the 
regulations pertaining to the evaluation of muscle injuries, 
and that neither version of the regulation is more favorable 
to the veteran.  See Mariano v. Principi, 17 Vet. App. 305 
(2003) (as applied to a specific fact situation, the revised 
regulations pertaining to muscle injuries made no substantive 
changes to the rating criteria); VAOPGCPREC 3-00.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2003).

Diagnostic Code 5323 pertains to muscle group XXIII of the 
side and back of the neck affecting movements of the head and 
fixation of shoulder movements.  The muscles included are the 
suboccipital, the lateral vertebral, and the anterior 
vertebral muscles.  The diagnostic code provides a 30 percent 
rating for severe disability, a 20 percent rating for 
moderately severe disability, a 10 percent rating if the 
disability is moderate, and a non-compensable rating if the 
disability is slight.  38 C.F.R. § 4.73 (2003).

In addition, subsequent to the initiation of the veteran's 
claim the regulation pertaining to the evaluation of skin 
disorders were revised effective August 30, 2002.  Schedule 
for Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 
31, 2002) (codified at 38 C.F.R. § 4.118).  The Board also 
finds that, as applied in the veteran's case, there is no 
material difference in the original and revised version of 
the regulation, and that neither version of the regulation is 
more favorable to the veteran.  Mariano, 17 Vet. App. at 305; 
VAOPGCPREC 3-00.

Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial and unstable.  A 10 percent rating is 
also applicable under Diagnostic Code 7804 for scars that are 
superficial and painful on examination.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  Other scars 
are to be rated based on limitation of function of the part 
affected under Diagnostic Code 7805.  38 C.F.R. § 4.118 
(2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

The veteran's service medical records disclose that he 
incurred multiple shell fragment wounds as the result of a 
mortar explosion while serving in Vietnam in November 1965.  
One shell fragment struck him just anterior to the left ear, 
and perforated the left eardrum.  With the exception of 
short-term treatment for an infection in the external ear 
canal and hearing loss, the service medical records do not 
document any further disability related to that injury.  The 
wound was shown to be healed in March 1966.  His examination 
on separation from service in March 1966 makes note of the 
other shrapnel wounds, the otitis externa, and hearing loss, 
but does not document any other chronic disability resulting 
from the shell fragment wound that entered just anterior to 
the left ear.  He was accepted for re-enlistment in February 
1967, with reference to the other shell fragment wounds, but 
not the injury to the left ear.  He was again treated for 
otitis externa in the left ear in April 1969, which was 
attributed to the shrapnel injury.

During an examination conducted in May 1966 in conjunction 
with his initial claim for service connection, the veteran 
reported that the shell fragment that had struck his left ear 
had moved to the left side of the neck, near the cervical 
spine, and stayed there.  He stated that his neck was 
sometimes stiff and occasionally painful.  Examination 
revealed a minute, barely visible scar on the left tragus, 
but no abnormalities related to the shrapnel in the neck.

Based on the evidence shown above, in a June 1966 rating 
decision the RO granted service connection for a shell 
fragment wound to the neck, rated as non-compensable.  The RO 
also granted service connection for hearing loss and otitis 
media in the left ear.  The shell fragment wound to the neck 
was rated as non-compensable until the RO increased the 
rating to 10 percent in the March 2004 supplemental statement 
of the case.  

A VA examination in September 1970 included photographs of 
the shrapnel wound scar, which is barely discernible.  The 
examiner described the scar as well healed.

An X-ray study of the cervical spine in February 1985 
revealed a metallic foreign body in the lateral aspect of the 
posterior elements of the C2 vertebra.  The cervical spine 
was otherwise normal.  During a November 1985 examination the 
veteran complained of hearing loss and tinnitus in the left 
ear, but had no other complaints related to the shell 
fragment injury.  The examiner noted the scar just anterior 
to the left pinna, but was unable to palpate any foreign 
body.

The treatment records indicate that the veteran developed 
chronic back pain in 1985, which was attributed to 
degenerative disc disease.  He underwent a lumbar laminectomy 
in 1997, and was awarded disability benefits from the Social 
Security Administration for the back disability and 
bilateral, recurrent carpal tunnel syndrome.  The medical 
records also indicate that he has undergone multiple hand and 
wrist surgeries due to joint and nerve impairments.

The records also indicate that examination of the neck in May 
1986 was normal.  An X-ray study of the neck in October 1986 
revealed questionable subluxation of C4 and C5, and the 
retained foreign body, but was otherwise normal.  

In November 1988 the veteran complained of neck pain, and 
reported having been shot in the neck 20 years earlier.  An 
X-ray study of the cervical spine revealed mild degenerative 
changes, as well as the retained metallic fragment in the 
left posterior C1-C2 area.  His complaints were assessed as 
"status post gunshot wound to the neck."

Additional VA treatment records were obtained in conjunction 
with the veteran's July 1993 claim for an increased rating.  
Those records show that in February 1994 he complained of 
severe neck pain that radiated to the left shoulder.  He also 
reported having a shrapnel fragment near the C1 and C2 
vertebrae.  Examination revealed very limited range of motion 
of the cervical spine, and his symptoms were attributed to 
cervical spondylosis.  He continued to receive treatment for 
chronic neck pain, including medication and injections.  
Although he reported having incurred a shrapnel wound and 
having a retained fragment in his neck, none of the remaining 
treatment records indicate that his neck complaints are a 
residual of the in-service shrapnel injury.

During the May 1996 hearing he testified that he suffered 
chronic pain, stiffness, and limited motion in the neck.  He 
attributed all of his symptoms to the shell fragment wound 
that he received in service.

The VA examination in June 1996 revealed tenderness on 
compression of the paravertebral areas of the cervical spine 
and limited range of motion.  An X-ray study showed 
degenerative changes with narrowing of the C6-C7 disc space, 
as well as the metallic fragment posterior to the C2 
vertebra.  The examination resulted in an assessment of 
chronic neck pain with radiological evidence of degenerative 
joint disease with narrowing of the C6-C7 disc space; in 
addition, a metallic fragment posterior to the C2 vertebra; 
and a history of a shell fragment wound to the neck.  The 
examiner did not provide an opinion on whether the 
degenerative changes were related to the shell fragment wound 
or the retained foreign body.

A February 1998 treatment note discloses that, while 
undergoing an evaluation of an unrelated disability, the 
veteran reported having neck pain that was related to an old 
injury.  The treating physician did not make a finding that 
the neck disability was, in fact, secondary to an in-service 
injury.

During the June 2001 VA medical examination the veteran 
reported having pain in the posterior neck, near the C1 and 
C2 vertebrae, when lifting anything heavier than 30-40 
pounds.  The pain lasted for 20-30 minutes.  He also reported 
that he had stopped working in 1997 due to the neck pain.  
Examination revealed limitation of motion of the cervical 
spine, and tenderness to palpation in the upper left cervical 
area.  An X-ray study again showed degenerative changes with 
osteophyte formation, particularly in the area of C6 and C7, 
and narrowing of the disc space at C6-C7 with encroachment on 
the neural foramina.  The report of the X-ray study refers to 
the irregular metallic fragment in the soft tissue, which was 
nine by five millimeters, as an incidental finding.

The examiner provided the opinion that the tenderness in the 
upper left cervical spine area is due to the in-service 
shrapnel injury.  The examiner also found that, other than 
discomfort with lifting more than 30-40 pounds, the veteran 
did not have a "tremendous amount" of discomfort in the 
neck and was not then taking any medication for the neck 
pain.  The examiner noted that although the veteran had 
reported that the neck pain had caused him to stop working in 
1997, the neck pain should not prevent him from doing any 
sort of work that did not require lifting more than 30-40 
pounds.

In conjunction with the February 2004 VA examination, the 
veteran complained of constant pain in the neck, as well as 
the entire spine, that had required multiple injections.  He 
stated that flare-ups occurred approximately three times a 
month and lasted for an hour, during which he was unable to 
move his neck at all.  He took medication for the neck pain, 
which sometimes radiated into the left shoulder.

Examination revealed a well healed, 1.5 centimeter scar in 
the nape of the neck.  The scar was non-tender, with no 
evidence of skin breakdown.  There was tenderness to 
palpation at the apex of the cervical spine; mild pain in the 
paravertebral musculature, including the trapezius; limited 
motion of the cervical spine; and normal muscle strength.  
There was no evidence of muscle or soft tissue loss, or 
reduced sensation.  

The examiner provided the opinion that the loss of range of 
motion in the neck was secondary to cervical spondylosis.  In 
addition, he stated that "[i]t is as likely as not that his 
loss of range of motion is due to any shrapnel injury to his 
neck."  He also stated, however, that the veteran had global 
osteoarthritis in his entire body and that "it is unclear, 
may be sense of speculation to state that the patient's 
original injury during his military service caused 
significant spondylosis which has caused loss of range of 
motion."  He found no evidence of significant muscle loss in 
the area of the scar in the left lateral region of the neck, 
and that the strength in the paraspinal musculature was 
excellent.  He also found that the significant pain that the 
veteran experienced was due to the cervical spondylosis.

Analysis

The evidence shows that while in service the veteran incurred 
a shrapnel injury that resulted in retention of a nine by 
five millimeter shrapnel fragment in the left posterior 
aspect of the neck, near the C1 and C2 vertebra.  The 
examiner in June 2001 provided the opinion that the pain to 
palpation in that area of the neck was due to the retained 
fragment.  The RO found that the pain to palpation was 
equivalent to a tender scar, and assigned a 10 percent rating 
for the disability pursuant to Diagnostic Code 7804.  The 
10 percent rating that has been assigned is the maximum 
rating available under Diagnostic Code 7804.  See 38 C.F.R. 
§ 4.118 (2003).

In accordance with Diagnostic Code 5323, a 20 percent rating 
is available if the in-service injury resulted in moderately 
severe disability to muscle group XXIII.  A muscle disability 
is considered to be moderately severe if it results from a 
through and through or deep penetrating wound, with evidence 
of debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Evidence of a moderately 
severe muscle injury includes service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, consistent complaints of the 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of the inability to keep up with work 
requirements.  38 C.F.R. § 4.56 (2003).

The Board notes that although service connection has been 
established for a shell fragment wound to the neck, and the 
veteran's reported symptoms pertain to the neck, the entrance 
wound of the shrapnel was anterior to the left ear.  That 
entrance wound resulted in perforation of the left tympanic 
membrane, otitis externa, and hearing loss, all of which are 
separately rated.  Although there is evidence of prolonged 
infection and scarring in service due to the ear infection 
and perforated tympanic membrane, because those disabilities 
are separately rated that evidence cannot be considered in 
determining the appropriate rating for the disability in the 
neck caused by the shell fragment.  See Brady, 4 Vet. App. 
at 206 (the evaluation of the same disability under various 
diagnoses is to be avoided); 38 C.F.R. § 4.14 (2003).

The service medical records do not document any complaints or 
clinical findings pertaining to the neck in relation to the 
shell fragment injury.  Although the veteran has complained 
of the cardinal signs of muscle disability, including 
persistent pain, stiffness, and limitation of motion in the 
neck, the Board finds that those complaints are not due to 
the service-connected residuals of the shell fragment injury.

The medical evidence shows that in addition to the retained 
shell fragment in the soft tissue of the neck, the veteran 
has cervical spondylosis.  The medical records do not reflect 
any complaints of chronic neck pain until 1988, when the 
spondylosis was initially documented.  Although his complaint 
of neck pain in November 1988 was assessed as "status post 
gunshot wound to the neck," based on his report of having 
been shot in the neck 20 years earlier, the evidence does not 
show that he incurred a gunshot wound to the neck; the 
entrance wound for the shrapnel was anterior to the left ear 
and not near the cervical spine.  Because the assessment was 
based on the veteran's reported history, and not his 
documented history, it is not probative.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

In February 1994 his complaint of pain and limited motion of 
the neck was attributed to the cervical spondylosis, not the 
retained foreign body.

The examiner in February 2004 also found that the significant 
pain and loss of range of motion in the neck was secondary to 
cervical spondylosis.  Although his statement regarding the 
relationship between the shrapnel injury and limitation of 
motion is confusing, he clearly found that the limitation of 
motion was due to the spondylosis.  That finding is in 
agreement with that made by the treating physician in 
February 1994.  Regarding a nexus between the shell fragment 
injury and the development of spondylosis, the examiner 
noted, based on the treatment records, that the veteran has 
global osteoarthritis; the disease is not limited to the 
cervical spine, near where the shrapnel injury occurred.  The 
examiner also stated that a finding that the in-service 
injury had caused the spondylosis would be based on 
speculation.  A medical opinion that is based on speculation 
is not probative.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  

By interpreting the statements made by the examiner in the 
context of the remaining evidence of record, the Board finds 
that the statements show that the significant pain and 
limitation of motion in the neck are due to cervical 
spondylosis, and that the cervical spondylosis is not 
etiologically related to the in-service injury.  See Lee v. 
Brown, 10 Vet. App. 336, 339 (1997) (an etiological opinion 
"should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words.").  
Although the veteran contends that the pain, stiffness, and 
limitation of motion of the neck is due to the in-service 
shrapnel injury, his statements are not probative because he 
is not competent to provide evidence of the etiology of his 
symptoms.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Board has determined, therefore, that the preponderance 
of the probative evidence indicates that the cervical 
spondylosis, and resulting pain and limitation of motion, are 
not manifestations of the service-connected residuals of the 
shrapnel injury to the neck.  Because those symptoms are not 
manifestations of the service-connected disability, they 
cannot be considered in determining the appropriate rating 
for the residuals of the shrapnel injury.  38 C.F.R. § 4.14 
(2003).

The objective evidence of a moderately severe muscle 
disability includes entrance and (if present) exit scars that 
indicate a track of the missile through one or more muscle 
groups, the loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 3.56 (2003).

The evidence shows that the shrapnel fragment entered the 
anterior aspect of the left ear, and did not exit.  The 
shrapnel fragment did not, therefore, pass through an entire 
muscle group, in that it is retained in muscle group XXIII.  
Examination of the neck in February 2004 revealed normal 
muscle strength and no evidence of muscle or soft tissue loss 
in the neck.  For these reasons the Board finds that the 
criteria for a disability rating in excess of 10 percent 
based on the criteria for evaluating muscle injuries are not 
met.

The veteran's representative has asserted that the veteran is 
entitled to a 10 percent rating pursuant to Diagnostic Code 
7804 for a painful scar, and an independent 10 percent rating 
for the injury to muscle group XXIII.  In accordance with the 
Court's decision in Esteban v. Brown, 6 Vet. App. 259 (1994), 
the veteran is entitled to separate disability ratings if the 
symptomatology of the service-connected disability is 
distinct and separate.  See 38 C.F.R. § 4.25(b) (2003).  The 
Court has also held, however, that "the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology."  If the 
symptomatology can be evaluated under more than one 
diagnostic code, the Board must determine which diagnostic 
code "provides the most appropriate method for rating the 
veteran's disability."  Brady, 4 Vet. App. at 206.  If the 
veteran has been evaluated under a diagnostic code that 
includes as the rating criteria the manifestation for which 
the veteran is claiming entitlement to a separate rating, a 
separate rating is not warranted.  Id.

In this case the evidence shows that the residuals of the 
shell fragment wound in the neck consists of pain in the area 
of the retained fragment.  The RO awarded the 10 percent 
rating under Diagnostic Code 7804 for that pain.  Because the 
complaint of pain was the basis for the 10 percent rating 
under Diagnostic Code 7804, that symptom cannot be considered 
in determining the appropriate rating under Diagnostic Code 
5323.  The are no other manifestations, such as weakness or 
incoordination, to consider.  The Board finds, therefore, 
that the veteran is not entitled to separate ratings under 
Diagnostic Codes 5323 and 7804.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2003).  The evidence does not show that the residuals of the 
shell fragment injury have resulted in any hospitalizations.  
In addition, the evidence does not show that the service-
connected residuals of the shell fragment injury has caused 
marked interference with employment.  Although the veteran 
reported that he stopped working in 1997 due to the 
disability caused by the shrapnel injury to the neck, the 
evidence shows that he stopped working due to degenerative 
disc disease of the lumbar spine and the cervical 
spondylosis, which are not related to the service-connected 
disability.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating is not appropriate.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).

In summary, the 10 percent rating that has been assigned 
under Diagnostic Code 7804 is the maximum rating available 
under that diagnostic code.  The criteria for a rating in 
excess of 10 percent based on the regulations pertaining to 
muscle injuries are not met.  Furthermore, the case does not 
present an exceptional or unusual disability picture to 
warrant consideration of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1).  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to an increased rating for the 
residuals of a shell fragment wound of the neck, with 
retained metallic fragment.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a shell fragment wound of the 
neck, with retained metallic fragment, is denied.



	                        
____________________________________________
	Kathy A. Banfield 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



